378 F.2d 373
UNITED STATES of America ex rel. James I. SMITH, Appellant,v.Edward J. HENDRICK.
No. 16460.
United States Court of Appeals Third Circuit.
Argued June 8, 1967.
Decided June 20, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge, 260 F.Supp. 235.
H. Robert Fiebach, Philadelphia, Pa., for appellant.
Charles A. Haddad, Asst. Dist. Atty., Philadelphia, Pa. (Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before STALEY, Chief Judge, KALODNER, Circuit Judge, and SHERIDAN, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we find no error. The Order of the District Court will be affirmed.